DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Claims have been amended to address the rejections under 35 USC § 101 and 112. Accordingly, the rejections are withdrawn. 
Subject matter from dependent claims, previously indicated as having allowable subject matter in the prior office action, have been incorporated into independent claims.
Allowable Subject Matter
Claims 1 – 10, 12 - 16 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Sato et al. (Japanese Patent Application Publication JP2007156607), Woo et al. (U.S. Patent Application Publication 2018/0232589) and Oishi et al. (Japanese Patent Application Publication JP2000322358) generally teaches determining an information-providing method based on a comparison of a user registration signal and a received communication signal, the prior art alone or in combination does not teach, nor would it be obvious to determine that the received communication signal is identical to the registration signal based on the difference of reception strength between the received communication signal and registration signal being within a range in order to determine the specific information-providing method, as claimed by claims 1, 14 and 15 in combination with other limitations of the claims, thus providing an improved means of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653      

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653